OPINION — AG — ** CONFLICT OF INTEREST — SCHOOL BOARD ** UNDER THE PROVISIONS OF 21 O.S. 481 [21-481] TO 21 O.S. 1971 487 [21-487] AND 70 O.S. 1974 Supp., 6-122 [70-6-122], AN INDIVIDUAL IS NOT PROHIBITED FROM BEING ELECTED TO AND SERVING AS A MEMBER OF A SCHOOL BOARD WHERE SAID MEMBER'S HALF SISTER'S HUSBAND IS ALREADY EMPLOYED AS A TEACHER; NOR IS THE SCHOOL BOARD PROHIBITED FROM CONTINUING TO PAY THE SALARY OF SAID TEACHER AFTER HIS WIFE HALF BROTHER IS ELECTED TO THE SCHOOL BOARD. A TEACHER WHO HAS BEEN EMPLOYED FOR THREE YEARS OR MORE CAN CONTINUE TO BE EMPLOYED AND HAVE HIS CONTRACT RENEWED WHILE HIS WIFE'S HALF BROTHER IS A MEMBER IS A MEMBER OF THE SCHOOL BOARD. CITE: OPINION NO. APRIL 19, 1947 — HODGE, 21 O.S. 1971 482 [21-482], 21 O.S. 1971 484 [21-484], NEPOTISM, OPINION NO. 73-136 (MIKE D. MARTIN) *** OVERRULED BY: OPINION NO. 79-028 (1979)